Citation Nr: 0100147	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
disability classified as bilateral knee trauma with residual 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, wherein the RO denied entitlement to an 
evaluation in excess of 10 percent for bilateral knee trauma 
with residual pain.

In a July 1998 notice of disagreement, the veteran requested 
a personal hearing.  The veteran was notified in August 1999 
that his personal hearing was scheduled for September 15, 
1999; however, the veteran failed to appear for the hearing.


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities. 

Prior to determining the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for bilateral knee trauma 
with residual pain, VA must ensure that it has fulfilled its 
duty to assist him in obtaining evidence necessary to 
substantiate his claim.  Such a duty is statutory in nature 
and was amended by H.R. 4864, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, VA has not met this duty. 

In evaluating increased rating claims for orthopedic 
disabilities, the Board observes that the Court has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (2000) 
or 38 C.F.R. § 4.45 (2000).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  The objective medical 
evidence in this case is inadequate to thoroughly evaluate 
the increased rating claim in light of the absence of medical 
findings regarding limitation of motion due to pain on use, 
including flare-ups.  Such findings are particularly 
important in view of the veteran's report at an August 1998 
VA examination of experiencing intermittent pain and 
swelling, especially on prolonged standing and stairs.  
Consequently, the RO should ensure that the veteran is 
afforded a new VA examination for his service connected 
bilateral knee trauma with residual pain.

Furthermore, the August 1998 VA examination report indicates 
that an X-ray of the veteran's right knee was ordered, but 
the X-ray report is not on file.  Also not on file is a 
magnetic resonance imaging (MRI) report and X-ray report that 
were reportedly performed in April 1998.  This evidence 
should be obtained and incorporated into the claims file.

In addition, the August 1998 VA examination report clearly 
states that the veteran's medical records were not available 
to review. VA regulation requires that each disability be 
viewed in relation to its history both in the examination and 
in the evaluation of the disability. 38 C.F.R. § 4.1 (2000).  
Thus, it is essential that the new examining physician have 
the veteran's medical records to review in conjunction with 
the examination.

As a final note, there is an indication in the record that 
the treatment records from the Baltimore VA Medical Center 
(VAMC) may be incomplete.  The treatment record dated in May 
1998 states that the results of an MRI show that the veteran 
had a possible tear on the lateral meniscus of the left knee 
and that the veteran agreed to have an operation.  There is 
no follow-up record in the file regarding the operation.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VAMC in 
Baltimore, Maryland, and obtain all 
outstanding medical records since May 
1998 that are relevant to this claim.  
Any such records obtained should be 
associated with the claims file.

2.  The veteran should be afforded a 
thorough and complete VA orthopedic 
examination to determine the severity of 
the disability affecting each knee.  Any 
tests or studies deemed appropriate by 
the examiner to make this determination 
should be undertaken.  The examination 
should include complete observations of 
the ranges of motion of each knee.  All 
findings should be reported.  The 
examiner should be asked to determine 
whether the left and right knees exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or on repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain or on use during flare-ups.  
The examiner should also record any 
objective displays of pain.  The claims 
folder must be made available to the 
examiner for review before the 
examination.

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claim of entitlement to an evaluation in 
excess of 10 percent for bilateral knee 
trauma with residual pain.  If the 
benefit sought is denied, a new 
Supplemental Statement of the Case should 
be issued to the veteran and his 
accredited representative and a 
reasonable amount of time should be 
allowed for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



